            Case
            Case 2:20-mc-00029-JLR
                 2:20-mc-00029-JLR Document
                                   Document 1-1
                                            14 Filed
                                                Filed 08/03/20
                                                      04/21/20 Page
                                                               Page 12 of
                                                                       of 23



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                           WESTERN DISTRICT OF WASHINGTON

10                                         AT SEATTLE

11   In re Ex Parte Application of FACEBOOK,         Misc. Action No. 2:20-mc-0029 JLR
     INC., FACEBOOK IRELAND LTD., an Irish
12   Corporation, INSTAGRAM LLC,                     ORDER GRANTING LEAVE TO
     WHATSAPP INC.,                                  OBTAIN DISCOVERY FOR USE
13                                                   IN FOREIGN PROCEEDINGS
                                                     UNDER 28 U.S.C. § 1782
14                 Applicant,
15

16   for an Order Pursuant to 28 U.S.C. § 1782
     Granting Leave to Obtain Discovery for Use in
17   Foreign Proceeding.
18

19

20

21

22

23

24

25
26


                                                                     FOSTER GARVEY PC
     ORDER GRANTING LEAVE TO OBTAIN DISCOVERY                      1111 THIRD AVENUE, SUITE 3000
                                                                  SEATTLE, WASHINGTON 98101-3296
     FOR USE IN FOREIGN PROCEEDINGS - 1                        PHONE (206) 447-4400 FAX (206) 447-9700
            Case
            Case 2:20-mc-00029-JLR
                 2:20-mc-00029-JLR Document
                                   Document 1-1
                                            14 Filed
                                                Filed 08/03/20
                                                      04/21/20 Page
                                                               Page 23 of
                                                                       of 23



 1          The Ex Parte Application of Facebook, Inc., Facebook Ireland Ltd., Instagram LLC,

 2   WhatsApp Inc., (“Applicants”) for an Order Pursuant to 28 U.S.C. § 1782 Granting Leave to

 3   Obtain Discovery for Use in Foreign Proceedings (“Application”) came before this Court on

 4   or about April 21, 2020. (Application (Dkt. #1).)

 5          The Court, having considered all moving papers and exhibits, and for good cause

 6   shown, HEREBY ORDERS as follows:

 7          1.       The Application is GRANTED.

 8          2.       Applicants are hereby granted leave to issue a subpoena for documents in

 9   substantially the same form as that attached to Exhibit 2 of its Application.

10          3.       Copies of this Application, its supporting documents, and this Order shall be

11   mailed to Microsoft Corporation, 1 Microsoft Way, Redmond, WA 98052-8300.

12          Dated this 3rd day of August, 2020.

13

14                                                AUNITED STATES DISTRICT JUDGE
15

16   Presented by:
17   By: s/Benjamin J. Hodges
     Benjamin J. Hodges, WSBA 49301
18   FOSTER GARVEY PC
     1111 Third Avenue, Suite 3000
19   Seattle, Washington 98101-3292
     Telephone: (206) 447-4400
20   Facsimile: (206) 447-9700
     Email: ben.hodges@foster.com
21

22

23

24

25
26


                                                                              FOSTER GARVEY PC
     [PROPOSED] ORDER GRANTING LEAVE TO OBTAIN                              1111 THIRD AVENUE, SUITE 3000
                                                                           SEATTLE, WASHINGTON 98101-3296
     DISCOVERY FOR USE IN FOREIGN PROCEEDINGS - 2                       PHONE (206) 447-4400 FAX (206) 447-9700
